Title: To Alexander Hamilton from James Miller, 28 September 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir.
            Trenton Septr 28. 1799.
          
          I have the honor of your favs. of the 13th. & 21st. also a copy of yours of the 12th to the Quarter Mr General—I have communicated the contents to the Secy at War who this morning informs me that upon application to the Secy of the Navy respecting an armed Vessell to take the Cannon &ca to New Orleans for the Posts on the Mississipi that at present there is none in Port belonging to the U States small enough to cross the Bar going into New Orleans but that he expects one soon & will give me notice thereof—In the mean time the Clothing for those Posts are preparing & when ready will be forwarded in time for any vessell that may be ready to take them on—Please inform me whether the Posts you intimate in your Letter as being proper to go by this rout are not Fort Adams, Fort Sergeant, Fort McHenry Fort Pickering, & Fort Stoddart if there are any others they shall be attended to—
          The clothing &ca for the 2 companies of the first Regt meant to be raised in at Wilmington Delaware are also preparing & not one moments time shall be lost in sending them on to Messr Ramsey & Broom of that place to be delivered to Lt. Blake to whom I shall also write—I am Sir with great respect Your Most Ob Sert
          
            Jas Miller
             Agent to the Qr Mr Gen
          
          Major Genl Hamilton—N York
        